DETAILED ACTION
Applicant’s amendment filed February 22, 2021 is acknowledged.
Claims 1, 5, 15, and 19 have been amended.
Claims 7 and 21 are cancelled.
Claims 1-6 and 8-20 are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 22, 2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 6, 8, 15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (hereinafter He) (U.S. Patent Application Publication # 2018/0352055 A1) in view of REY (U.S. Patent Application Publication # 2017/0373893 A1).
claims 1 and 15, He teaches and discloses a method and early packet detector for use with a system having a WIFI controller (WiFi) and a lower-power network controller (ZigBee), the early packet detector comprising: a signal processor (receiver, 12, figure 1 comprises demodulator) configured to: 
oversample an incoming signal to create a plurality of I and Q signals; determine a phase of each set of I and Q signals; calculate a frequency associated with each set of I and Q signals; subtract a carrier frequency from each frequency to create a plurality of data points; assign a value to each of the plurality of data points ([0132]; [0144]; [0146]; [0200]; teaches sampling a received signal to create in-phase and quadrature samples to create and map constellation points; [0249]; [0250]; [0253]).
However, Looker may not expressly disclose assign a value to each of the plurality of data points, wherein the value is proportional to a frequency of the data point minus a carrier frequency; and detecting a 2FSK signature based on the value assigned to each of the plurality of data points by comparing each of the plurality of data points to a predetermined range of frequencies. 
Nonetheless, in the same field of endeavor, Rey teaches and suggests assign a value to each of the plurality of data points, wherein the value is proportional to a frequency of the data point minus a carrier frequency; and detecting a 2FSK signature based on the value assigned to each of the plurality of data points by comparing each of the plurality of data points to a predetermined range of frequencies ([0020]; [0021]; [0041]; [0042]; [0043]; teaches oversampling an input data signal and determining reference values proportional to a frequency less than a carrier frequency and detecting a 2-FSK signal based on the reference value and target pattern behaviors).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate detecting the presence of a 2-FSK signal based on the value of the samplings as taught by Rey with the method and device as disclosed by He for the purpose of demodulating and monitoring for the detection of a 2-FSK signal.

Regarding claims 4 and 18, He, as modified by Rey, further suggests wherein the signal processor is further configured to: determine whether the incoming signal is noise or a WiFi signal ([0138]; [0142]; determines if the signal is Wi-Fi signal). 

Regarding claims 5 and 19, He, as modified by Rey, further suggests wherein the signal processor determines that noise is present if the values assigned to the plurality of data points are outside a predetermined range ([0132]; [0144]; [0146]; [0200]; teaches sampling a received signal to create in-phase and quadrature samples to create and map constellation points; [0249]; [0250]; [0253]). 

Regarding claims 6 and 20, He, as modified by Rey, further suggests where the signal processor determines that noise is present if spikes in the incoming signal are less than a minimum bit duration, where a spike is defined as a transition from a positive value to a negative value or vice versa ([0132]; [0144]; [0146]; [0200]; teaches sampling a received signal to create in-phase and quadrature samples to create and map constellation points; [0249]; [0250]; [0253]). 

Regarding claim 8, He, as modified by Rey, discloses the claimed invention, but may not expressly disclose wherein the signal processor asserts a request signal to the WIFI controller if a 2FSK signature is detected. 
Nonetheless, Rey further teaches and suggests wherein the signal processor asserts a request signal to the WIFI controller if a 2FSK signature is detected ([0020]; [0041]; [0042]; [0043]; teaches oversampling an input data signal and determining reference values proportional to a frequency less than a carrier frequency and detecting a 2-FSK signal based on the reference value and target pattern behaviors).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate detecting the presence of a 2-FSK signal based on the value of the samplings as taught by Rey with the method and device as disclosed by He, as modified by Rey, for the purpose of monitoring for the detection of a 2-FSK signal.

Claims 2, 3, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (hereinafter He) (U.S. Patent Application Publication # 2018/0352055 A1) in view of REY (U.S. Patent Application Publication # 2017/0373893 A1), and further in view of Gilbert (U.S. Patent Application Publication # 2020/0007366 A1).
claims 2 and 16, He, as modified by Rey, discloses the claimed invention, but may not expressly disclose wherein the signal processor is further configured to: detect an OQPSK signature based on the value assigned to each of the plurality of data points. 
Nonetheless, in the same field of endeavor, Gilbert teaches and suggests wherein the signal processor is further configured to: detect an OQPSK signature based on the value assigned to each of the plurality of data points ([0004]; [0005]; [0062]; teaches detecting an O-QPSK signal based on the samples).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate detecting a O-QPSK signal based on the samples as taught by Gilbert with the method and device as disclosed by He, as modified by Rey, for the purpose of monitoring for the detection of an O-QPSK signal.

Regarding claims 3 and 17, He, as modified by Rey and Gilbert, discloses the claimed invention, but may not expressly disclose wherein the signal processor is configured to compare the value assigned to each of the plurality of data points to predetermined patterns to detect the OQPSK signature. 
Nonetheless, Gilbert further teaches and suggests wherein the signal processor is configured to compare the value assigned to each of the plurality of data points to predetermined patterns to detect the OQPSK signature ([0004]; [0005]; [0062]; teaches detecting an O-QPSK signal based on the samples).
.

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (hereinafter He) (U.S. Patent Application Publication # 2018/0352055 A1) in view of REY (U.S. Patent Application Publication # 2017/0373893 A1), and further in view of Ko et al. (hereinafter Ko) (U.S. Patent Application Publication # 2016/0234696 A1).
Regarding claim 9, He, as modified by Rey, discloses the claimed invention, but may not expressly disclose a system comprising: a WIFI controller, comprising an aggregate request signal used as an input to request exclusive access to a shared medium and a grant signal used as an output indicating that the exclusive access to the shared medium has been granted; a lower-power network controller, comprising a processing unit and an associated memory element, wherein the lower-power network controller is configured to assert a request signal if an incoming lower-power network packet is destined for this controller or if an outgoing lower-power network packet is to be transmitted; and the early packet detector to detect a lower-power network signal on the shared medium and assert a request signal for a predetermined duration in response to the detection. 
Nonetheless, in the same field of endeavor, Ko teaches and suggests a system (figures 5 and 11) comprising: a WIFI controller (WiFi module, 521, figure 5), ([0030]; [0032]; [0033]; teaches a request for shared medium and a grant for access for Wi-Fi module); a lower-power network controller (Bluetooth module, 510, figure 5), comprising a processing unit and an associated memory element, wherein the lower-power network controller is configured to assert a request signal if an incoming lower-power network packet is destined for this controller or if an outgoing lower-power network packet is to be transmitted ([0030]; [0032]; [0033]; teaches a request for shared medium and a grant for access for Bluetooth module); and the early packet detector (PTA module, figure 5) to detect a lower-power network signal on the shared medium and assert a request signal for a predetermined duration in response to the detection ([0030]; [0032]; [0033]; teaches detecting signal and a request for shared medium). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate detecting signal and a request for shared medium as taught by Ko with the method and device as disclosed by He, as modified by Rey, for the purpose of coordinating between a plurality of co-located wireless communication modules, as suggested by Ko.

Regarding claim 10, He, as modified by Rey and Ko, discloses the claimed invention, but may not expressly disclose wherein the WIFI controller and the lower-power network controller operate in the same frequency spectrum.
([0006]; same frequency spectrum). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate detecting signal and a request for shared medium as taught by Ko with the method and device as disclosed by He, as modified by Rey and Ko, for the purpose of coordinating between a plurality of co-located wireless communication modules, as suggested by Ko.

Regarding claim 11, He, as modified by Rey and Ko, discloses the claimed invention, but may not expressly disclose where the predetermined duration is sufficiently long for a lower-power network packet to be re-transmitted.
Nonetheless, Ko further teaches and suggests where the predetermined duration is sufficiently long for a lower-power network packet to be re-transmitted ([0030]; [0032]; [0033]; figures 6-8). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate detecting signal and a request for shared medium as taught by Ko with the method and device as disclosed by He, as modified by Rey and Ko, for the purpose of coordinating between a plurality of co-located wireless communication modules, as suggested by Ko.

claim 12, He, as modified by Rey and Ko, discloses the claimed invention, but may not expressly disclose wherein at least a portion of the early packet detector is incorporated in the lower-power network controller.
Nonetheless, Ko further teaches and suggests wherein at least a portion of the early packet detector is incorporated in the lower-power network controller ([0030]; [0032]; [0033]; figure 5). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate detecting signal and a request for shared medium as taught by Ko with the method and device as disclosed by He, as modified by Rey and Ko, for the purpose of coordinating between a plurality of co-located wireless communication modules, as suggested by Ko.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (hereinafter He) (U.S. Patent Application Publication # 2018/0352055 A1) in view of REY (U.S. Patent Application Publication # 2017/0373893 A1) and Ko et al. (hereinafter Ko) (U.S. Patent Application Publication # 2016/0234696 A1), and further in view of Honjo et al. (hereinafter Honjo) (U.S. Patent Application Publication # 2016/0365885 A1).
Regarding claim 13, He, as modified by Rey and Ko, discloses the claimed invention, but may not expressly disclose wherein the early packet detector distinguishes between Bluetooth signals and Zigbee signals and only asserts the request signal if a Zigbee signal is detected. 
([0096]; [0097]; [0268]; [0286]; teaches distinguishing from Bluetooth and Zigbee signal).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate distinguishing from Bluetooth and Zigbee signal as taught by Honjo with the method and device as disclosed by He, as modified by Rey and Ko, for the purpose of monitoring for the detection of the low-power signal.

Regarding claim 14, He, as modified by Rey and Ko, discloses the claimed invention, but may not expressly disclose wherein the early packet detector distinguishes between Bluetooth Low Energy (BLE) signals and Zigbee signals and only asserts the request signal if a BLE signal is detected. 
Nonetheless, in the same field of endeavor, Honjo teaches and suggests wherein the early packet detector distinguishes between Bluetooth Low Energy (BLE) signals and Zigbee signals and only asserts the request signal if a BLE signal is detected ([0096]; [0097]; [0268]; [0286]; teaches distinguishing from BLE and Zigbee signal).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate distinguishing from BLE and Zigbee signal as taught by Honjo with the method and device as disclosed by .

Response to Arguments
Applicant's arguments with respect to claims 1-6 and 8-20 have been considered but are moot in view of the new ground(s) of rejection as necessitated by Applicant’s amendment. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUK JIN KANG whose telephone number is (571)270-1771.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/Suk Jin Kang/
Examiner, Art Unit 2477
March 25, 2021